COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-08-142-CV
 
 
CURTIS BERRY                                                                   APPELLANT
 
                                                   V.
 
DR. C. G. MUDALIAR, M.D. & STAFF                                      APPELLEES
 
                                              ------------
 
           FROM
THE 352ND DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
On April 7, 2008, appellant
Curtis Berry filed a notice of appeal from a summary judgment rendered against
him on December 6, 2007.  Berry filed a
motion for new trial on April 7, 2008; the motion for new trial, however, was
due on January 7, 2008.  See Tex. R. Civ. P. 329b(a).  Accordingly,
the notice of appeal was not timely filed. 
See Tex. R. App. P.
26.1(a).  




On April 8, 2008, this court
informed Berry of its concern that it did not have jurisdiction over the appeal
due to the untimely filing of the notice of appeal and requested that a
response showing grounds for continuing the appeal be filed on or before April
18, 2008, or the appeal might be dismissed for want of jurisdiction.  Berry failed to file a response as
requested.  We dismiss for want of
jurisdiction.  See Tex. R. App. P. 42.3(a), 44.3.
 
PER CURIAM
 
PANEL
D:  CAYCE, C.J.; LIVINGSTON and
DAUPHINOT, JJ.
 
DELIVERED:  May 29, 2008  
                               




[1]See Tex. R. App. P. 47.4.